 


117 HR 2479 IH: Assessing China’s Presence and Influence in Latin America and the Caribbean Act of 2021
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 2479 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2021 
Mrs. Murphy of Florida introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To direct the Secretary of State to submit to Congress a report identifying efforts by the People’s Republic of China to expand its presence and influence in Latin America and the Caribbean and describing the implications of such efforts on United States interests, to require a briefing for Congress on the United States strategy to respond to these efforts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Assessing China’s Presence and Influence in Latin America and the Caribbean Act of 2021. 2.Report on efforts by the People’s Republic of China to expand its presence and influence in Latin America and the Caribbean (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, the Secretary of Defense, the National Security Council, and the head of any other Federal department or agency the Secretary of State determines appropriate, shall submit to the appropriate congressional committees a report that identifies efforts by the People’s Republic of China to expand its presence and influence in Latin America and the Caribbean through diplomatic, military, economic and other means, and describes the implications of such efforts on United States interests.  
(b)ElementsThe report required under subsection (a) shall include the following:  (1)An identification of—  
(A)countries of Latin America and the Caribbean with which China maintains the closest diplomatic, military, and economic relationships; (B)the number and content of comprehensive strategic partnership agreements, strategic partnership agreements, or similar agreements, including any non-public agreements, that China has established with countries in Latin America and the Caribbean, including Argentina, Bolivia, Brazil, Chile, Costa Rica, Ecuador, Mexico, Peru, Uruguay, and Venezuela;  
(C)countries of Latin America and the Caribbean that have joined China’s Belt and Road Initiative or the Asian Infrastructure Investment Bank; (D)countries of Latin America and the Caribbean to which China provides foreign assistance or disaster relief, including access to COVID–19 vaccines, including a description of the amount and purpose of, and any conditions attached to, that assistance;  
(E)countries of Latin America and the Caribbean in which China, including its state-owned enterprises and banks, have undertaken significant investments, infrastructure projects, and lending activities at the national and subnational level; (F)countries of Latin America and the Caribbean with which China has negotiated, or is in the process of negotiating, trade agreements;  
(G)the steps China has taken to benefit from the presence of natural resources in Latin America and the Caribbean, including oil, natural gas, rare earth metals, fisheries, and agriculture products; (H)the estimated number of students from countries in Latin America and the Caribbean who are earning degrees in China, including through scholarships provided by the Chinese Government or Chinese entities, and their courses of study; 
(I)recent visits by senior Chinese leaders to countries of Latin America and the Caribbean, and visits by senior leaders from Latin America and the Caribbean to China; and (J)countries of Latin America and the Caribbean that maintain diplomatic relations with Taiwan and any steps that China has taken to encourage those countries to switch relations to China.  
(2)A detailed description of— (A)the relationship between the Chinese Government and the Government of Venezuela and the Government of Cuba;  
(B)Chinese military installations, assets, and activities in Latin America and the Caribbean that currently exist or are planned for the future; (C)Chinese sales or transfers of defense articles and services to countries of Latin America and the Caribbean; 
(D)any other form of military, paramilitary, or internal security cooperation between the Chinese Government and the governments of countries of Latin America and the Caribbean; (E)the nature, extent, and purpose of Chinese intelligence activities in Latin America and the Caribbean, including in the space domain; 
(F)China’s role in transnational crime, including drug trafficking and money laundering, in Latin America and the Caribbean; (G)Chinese efforts to build its media presence in Latin America and the Caribbean and any government-directed disinformation or information warfare campaigns in the region, including any campaigns conducted by China’s United Front Work Department; and 
(H)efforts by the Chinese Government to cultivate ties with political parties in Latin America and the Caribbean as a means to build influence, including any such efforts by the International Liaison Department of the Central Committee of the Chinese Communist Party.  (3)An assessment of— 
(A)the specific objectives that China seeks to achieve by expanding its presence and influence in Latin America and the Caribbean, including any objectives articulated in official Chinese government documents; (B)whether certain Chinese investments in the region, including in port projects, Panama Canal projects, and telecommunications projects, could have military uses or dual uses or could enable China to monitor or intercept United States communications; 
(C)the degree to which Chinese economic engagement in Latin America and the Caribbean has contributed to China’s economic leverage over countries in the region;  (D)the degree to which China uses its presence and influence in Latin America and the Caribbean to encourage, pressure, or coerce governments in the region to support China’s foreign policy goals, including policy positions taken by China at international institutions such as the United Nations, the World Trade Organization, and the World Health Organization; 
(E)documented instances of governments of countries of Latin America and the Caribbean silencing, or attempting to silence, local critics of China, including journalists, academics, and civil society representatives, in order to placate China; (F)environmental degradation resulting from China’s activities in Latin America and the Caribbean, including deforestation, air and water pollution, and illegal, unreported, or unregulated fishing; 
(G)the rationale for China becoming an observer at the Organization of American States and a non-borrowing member of the Inter-American Development Bank and the Caribbean Development Bank; (H)China’s relationship with the Community of Latin American and Caribbean States (CELAC), a regional organization that excludes the United States, and the role of the China-CELAC Forum in coordinating this relationship; 
(I)public opinion about China, and about China’s presence in Latin America and the Caribbean, within different countries in the region; and (J)the specific actions and activities undertaken by China in Latin America and the Caribbean that present the greatest threat or challenge to the United States interests in the region.  
(c)FormThe report required under subsection (a) shall be submitted in unclassified form but may include a classified annex.  (d)Briefing on united states strategyNot later than 30 days after submission of the report required under subsection (a), the Secretary of State or the Secretary’s designee shall provide a briefing to the appropriate congressional committees on the United States strategy to respond to the efforts by the People’s Republic of China to expand its presence and influence in Latin America and the Caribbean, including a description of the public policies, legal authorities, and financial resources required for the United States to appropriately and effectively counter these efforts.  
(e)DefinitionsIn this Act:  (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and (B)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.  
(2)Latin America and the CaribbeanThe terms Latin America and the Caribbean and countries of Latin America and the Caribbean mean the countries and non-United States territories of South America, Central America, the Caribbean, and Mexico.  